DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed on 04/25/2022, with respect to the 35 U.S.C. 101 rejection of claim 38 have been fully considered and are persuasive in view of the amendment filed on 04/25/2022.  The 35 U.S.C. 101 rejection of claim 38 has been withdrawn. 
Applicant's arguments filed on 04/25/2022 with respect to the following agreements have been fully considered but they are not persuasive.
Regarding claims 21 and 27, the Applicant argues “...that Nam fails to describe or suggest “receiving, by a terminal communicating with a network device based on a primary numerology type, an indicator from the network device ... and determining, by the terminal, the secondary numerology type based on the primary numerology type and the indicator...,” as claimed...
Then, based on the combination of the primary numerology type and the received indicator, determine a secondary numerology type from a plurality of numerology types.
Nam describes a UE that “determine[s] a first subcarrier spacing and a transceiver configured to transmit, to a base station (BS), random access signals generated with the first subcarrier spacing and receive a downlink control signaling comprising a physical (PHY) resource configuration that includes a second subcarrier spacing” (Nam, Abstract).
In paragraph 0241 of Nam, it is described that “the alternative OFDM numerology is indicated by an implicit or an explicit signaling scheme during the initial access procedure”...
Paragraph 0240 of Nam clarifies that “a physical cell ID (PCID) or a new ID defined in NR (e.g., TRPG ID, hyper-cell ID, or cell ID), which is inferred by the detected synchronization signals. In the present disclosure, this ID is referred to ID X” (emphasis added). Thus, Nam describes that a numerology configuration can be derived according to a PCID, TRPG id, hper-cell ID, or a cell ID.
Furthermore, at paragraphs 0247-0248 Nam describes that “[a] second synchronization is mapped to a second time-frequency mapping pattern. The pattern can be chosen from one of e.g., 4 time-frequency patterns and each pattern index corresponds to a specific alternative OFDM numerology.”
Thus, Nam’s “mapping” based on a “pattern index” as referenced in paragraph 0247, and deriving “an alternative OFDM numerology configuration depending on which group the ID X belongs to” as described in paragraph 0241, fails to describe or suggest a terminal that determines a secondary numerology type based on a combination of a primary numerology type and an indicator received from a network device,...Thus, Nam fails to describe “receiving, by a terminal communicating with a network device based on a primary numerology type, an indicator from the network device ... and determining, by the terminal, the secondary numerology type based on the primary numerology type and the indicator,...” (emphasis added), as claimed.
Therefore, Applicant respectfully submits that Nam fails to anticipate claim 21, and the claims that depend therefrom, for at least the reasons set forth herein.
Furthermore, independent claim 27 has been amended to include similar features and limitations as those discussed above with respect to amended claim 21. Thus, for similar reasons to those set forth above, Applicant respectfully submits that claim 27 and the claims that depend therefrom are also not anticipated by Nam.
Applicant requests withdrawal of the rejection of claims 21-22, 24, 26-28, 30, and 32- 36 under 35 U.S.C. § 102(a)(2) as being anticipated by Nam” (emphasis added) (see Remarks, pages 8-11).
	In response to applicant’s argument, the Examiner respectfully disagrees with the argument above. Nam clearly teaches on paragraphs [230-232, 241, 248-249] (wherein the provisional, pages 40-43, has provided support for the paragraphs) as following:
[0230] In some embodiments, the default OFDM numerology is configured for initial-access signal (IS) transmission. In such embodiments, a UE is configured to detect initial-access signals using the default OFDM numerology. One example of default numerology is that the subcarrier spacing is 15 kHz (and/or the bandwidth is 1.4 MHz).
[0231] In some embodiments, the default OFDM numerology is the smallest subcarrier spacing (and/or the largest OFDM symbol length) supported by the system on the particular carrier frequency. In some embodiments, the default OFDM numerology is a particular numerology which may be commonly applied to UEs accessing all the carrier frequency bands, which is known to both eNB and UE.
[0232] In some embodiments, the default OFDM numerology is determined as a function of an integer determined by carrier frequency. In such embodiments, the UE utilizes the carrier frequency(s) to derive the default OFDM numerology as shown in Table 3. The carrier frequency in Table 3 corresponds to a representative carrier frequency, around the number shown in the entry. For example, 2 GHz in the table entry implies carrier frequencies around 2 GHz, e.g., 2.1 GHz, 1.9 GHz, etc.
[0241] In some embodiments, the alternative OFDM numerology is indicated by an implicit or an explicit signaling scheme during the initial access procedure. In one example, the alternative OFDM numerology is implicitly indicated by the value of ID X. For this purpose, the ID X's are partitioned into a few groups. Each group corresponds to one alternative OFDM numerology configuration. A UE is configured to first decode the ID X from the initial-access signals and then derive an alternative OFDM numerology configuration depending on which group the ID X belongs to. In another example of a joint encoding with ID X. In such example, both the alternative OFDM numerology information (which can be few bit information, e.g., 1 or 2 bits) and the ID X are inferred by the sequence IDs of the initial-access signals. In yet another example of a few bits on the MIB on xPBCH. In such example, two bits on MIB on xPBCH to indicate the value of the alternative OFDM numerology configuration. Bit value 00 indicates value #1 for the alternative OFDM numerology, bit value 01 indicates value #2 for the alternative OFDM numerology configuration, bit value 10 indicates value #3 for the alternative OFDM numerology and bit value 11 indicates value #4 for the alternative OFDM numerology.

[0248] In some embodiments of a few bits in xSIB, 2 bits in xSIB that is sent on a physical channel are generated according to a default OFDM numerology. In such embodiments, the value of these 2 bits indicates the alternative OFDM numerology.
[0249] In some embodiments, one bit information is indicated by ID X or a sequence ID of an initial-access signal or on xPBCH, on whether an alternative OFDM numerology is same as the default OFDM numerology or not. If the value of this bit indicates that an alternative OFDM numerology is different from a default OFDM numerology, the UE is configured to further decode 2 bits in xPBCH (if the sequence ID is used for the one bit indication) or in xSIB (if the PBCH carries the one bit information) which is sent with a default OFDM numerology and these 2 bits indicates the alternative OFDM numerology. In some embodiments, the alternative numerology is UE-specifically configured via RRC signaling.
	Thus, clearly Nam has taught the UE receives the indicator (ID x and/or sequence ID) via the signal (initial-access signal/xPBCH) transmitted using default numerology and then the UE determines the alternative/secondary numerology based on the indicator, received using the default numerology (see paragraphs [230-232, 241, 248]). Thus, Nam has taught the secondary/alternative numerology determined by the UE based on the default/primary numerology and the indicator. Furthermore, the UE uses the indicator (ID x and/or sequence ID) to determine whether the alternative/secondary numerology is same as the default/primary numerology (see paragraph [249]). Therefore, UE has determined the secondary/alternative numerology type based on a combination of the primary/default numerology type and the indicator received from the network. 
	Hence, claim 21 is not allowable for at least the reasons set forth above and other reasons as set forth below. Claim 27 recites similar features, thus is also not allowable for the similar reasons. Accordingly, their respective dependent claims are also not allowable for the reasons of their dependency and other reasons as set forth below.

Applicant’s arguments with respect to the “...when the secondary numerology type is activated” in claim 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 27-28, 30 and 32-36 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2017/0201968 A1 to Nam et al. (hereafter refers as Nam).
Regarding claim 27, Nam teaches an indication method (a method for providing indication, paragraphs [201, 202, 241-242] and Fig. 16, provisional 62/356,216, hereafter refers as provisional, pages 41-43 and Fig. 11), comprising:
generating, by a network device, indication information that comprises an indicator that indicates a secondary numerology type (a base station/cell includes indication information that comprises an indicator that specifying an alternative/secondary numerology configuration, paragraphs [133-134, 197-198, 229-233, 241-242], provisional, pages 12, 35-37, 40-43); and
transmitting, by the network device to a terminal device by communicating with the terminal device based on a primary numerology type (the base station transmits to UE, on a default numerology configuration, paragraphs [197-198, 229-233, 241-242], provisional, pages 35-37, 40-43), the indication information (indication information, via an initial signaling, which communicated based on the default numerology configuration, paragraphs [197-198, 229-233, 241-242], provisional, pages 35-37, 40-43) to cause the terminal device to determine the secondary numerology type for communicating with the network device based on the primary numerology type and the indicator (the UE uses the indicator received via the default numerology to determine an alternative/secondary numerology configuration, and/or UE uses the indicator (ID x and/or sequence ID) to determine whether the alternative/secondary numerology is same as the default/primary numerology, see paragraphs [230-232, 241, 248, 249], provisional, pages 37, 40-42), wherein a numerology type includes at least one of the following: a subcarrier spacing and a cyclic prefix length (wherein each of the numerology configuration comprises at least subcarrier spacing and/or cyclic prefix length, paragraphs [66, 73, 122, 229-231], provisional, pages 5, 10, 35, 37, 48), and wherein a primary numerology comprises a default numerology or an initial numerology (wherein the default numerology is used for initial access, paragraphs [197-198, 229-233, 241-242], provisional, pages 35-37, 40-43).
Regarding claim 28, Nam further teaches wherein the method further comprises:
operating, by the network device, in a region of a spectrum (the base station operates in a range of frequencies, paragraphs [232-234], provisional, pages 35-36); and
selecting, by the network device, the primary numerology type according to the region (the base station selects the default numerology configuration based on the operated range of frequencies, paragraphs [232-234], provisional, pages 35-36).
Regarding claim 30, Nam further teaches transmitting, by the network device to the terminal device by communicating with the terminal device based on the primary numerology type, an indication of at least one of a time resource and a frequency resource associated with the indicator (the base station transmits, on the default numerology configuration, a resource index associated with the indicator, see Nam, paragraphs [242-247, 270, 278], provisional, pages 39, 46, 48, 50).
Regarding claim 32, Nam further teaches transmitting, by the network device, control channel information to the terminal device using one or both of the primary numerology type and the secondary numerology type (the base station transmits a control channel information via a control channel, i.e. PDSCH, to the UE, using at least the default numerology, paragraphs [234, 241-242, 258], provisional, pages 37, 39-40, 43).
Regarding claim 33, Nam further teaches an apparatus, wherein the apparatus is configured to implement the method according any one of claims 21-26 (UE to perform at least one of the claims 21-26, paragraphs [201, 202, 241-242], provisional, pages 41-43).
Regarding claim 34, Nam further teaches wherein the apparatus is the terminal device (UE is configured to perform at least one of the claims 21-26, paragraphs [201, 202, 241-242], provisional, pages 41-43).
Regarding claim 35, Nam further teaches an apparatus, wherein the apparatus is configured to implement the method according any one of claims 27-32 (a base station/cell is configured to perform the method of at least one of claims 27-32, paragraphs [133-134, 197-198, 229-233, 241-242], provisional, pages 12, 35-37, 40-43).
Regarding claim 36, Nam further teaches wherein the apparatus is the network device (the base station/cell is configured to perform the method, paragraphs [133-134, 197-198, 229-233, 241-242], provisional, pages 12, 35-37, 40-43).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-22, 24, 26 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0201968 A1 to Nam et al. (hereafter refers as Nam) in view of US 2018/0063835 A1 to Abedini et al. (hereafter refers as Abedini). 
Regarding claims 21, Nam teaches an indication method (a method for providing indication, paragraphs [201, 202, 241-242] and Fig. 16, provisional 62/356,216, hereafter refers as provisional, pages 41-43 and Fig. 11), comprising:
receiving, by a terminal (UE, paragraphs [201, 202, 241-242], provisional, pages 41-43) communicating with a network device (wherein the UE is communicate with a base station, paragraphs [201, 202, 241-242], provisional, pages 41-43) based on a primary numerology type (wherein the UE receives from the base station based on a default numerology configuration, paragraphs [197-198, 229-233, 241-242], provisional, pages 35-37, 40-43), an indicator from the network device (receiving indicator from the base station, via an initial signaling, which communicated based on the default numerology configuration, paragraphs [197-198, 229-233, 241-242], provisional, pages 35-37, 40-43), wherein the indicator indicates a secondary numerology type (wherein the indicator is used to determine an alternative/secondary numerology configuration, pages 37, 40-42), wherein a numerology type includes at least one of the following: a subcarrier spacing and a cyclic prefix length (wherein each of the numerology configuration comprises at least subcarrier spacing and/or cyclic prefix length, paragraphs [66, 73, 122, 229-231], provisional, pages 5, 10, 35, 37, 48), and wherein a primary numerology comprises a default numerology or an initial numerology (wherein the default numerology is used for initial access, paragraphs [197-198, 229-233, 241-242], provisional, pages 35-37, 40-43); and
determining, by the terminal, the secondary numerology type based on the primary numerology type and the indicator (the UE uses the indicator received via the default numerology to determine an alternative/secondary numerology configuration, and/or UE uses the indicator (ID x and/or sequence ID) to determine whether the alternative/secondary numerology is same as the default/primary numerology, see paragraphs [230-232, 241, 248, 249], provisional, pages 37, 40-42), wherein the secondary numerology type is used by the terminal to communicate with the network device based on the secondary numerology type (wherein the alternative/secondary numerology configuration is used by the UE to communicate with the base station, abstract, paragraphs [5-6, 157, 234, 252-257, 263, 266, 269], provisional, pages 17, 35-38, 41, 47-48).
However, Nam does not explicitly teach the communication using the secondary numerology type is “when the secondary numerology type is activated”.
Abedini teaches an indication method (a method for UE 350 to communicate using a numerology, Fig. 3 and paragraph [55] and provisional 62/379,697, Fig. 3), comprising:
receiving, by a terminal communicating with a network device based on a primary numerology type (the UE is configured to communicate with the base station using a numerology determined for the fallback subframe(s), paragraphs [66, 83-84] and Fig. 7, step 706, provisional 62/379,697, paragraphs [49-52, 60-64] and Fig. 6, step 606), an indicator from the network device (the UE with the transceiver receives indication information of indicating a second numerology, paragraphs [66, 83-85] and Fig. 7, step 708, provisional 62/379,697, paragraphs [49-52, 60-64] and Fig. 6, step 608), wherein the indicator indicates a secondary numerology type (the UE with the processor determines, based on the indication information received, the second numerology, paragraphs [66, 83-84], provisional 62/379,697, paragraphs [49-52, 60-64]); and
determining, by the terminal, the secondary numerology type based on the primary numerology type and the indicator (the UE determines, based on the indication information received, the second numerology, paragraphs [66, 83-84], provisional 62/379,697, paragraphs [49-52, 60-64]), wherein the secondary numerology type is used by the terminal to communicate with the network device based on the secondary numerology type when the secondary numerology type is activated (the UE communicates with the base station using the second numerology when the second numerology is activated, paragraphs [69-70, 85-88], provisional 62/379,697, paragraphs [51-53, 61-66]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of communicating with the network device using the secondary numerology type when the secondary numerology type is activated as taught by Abedini, with the teachings of communicating with the network device using the secondary numerology type as taught by Nam, for a purpose of increase efficiency in communication between the communication terminal and the base device by communicating using the secondary numerology type when the secondary numerology type is activated, thus the communication using the secondary numerology type is guaranteed at the time (see Abedini, paragraphs [69-70, 85-88], provisional 62/379,697, paragraphs [51-53, 61-66]).
Regarding claim 22, Nam further teaches wherein the method further comprises:
determining, by the terminal, a region of a spectrum to be operated in (the UE determines a range of frequencies in which to operate, paragraphs [232-234], provisional, pages 35-36);
selecting, by the terminal, the primary numerology type according to the region (the UE based on the determined range of frequencies in which to operate, identifies the default numerology configuration, paragraphs [232-234], provisional, pages 35-36).
Regarding claim 24, Nam further teaches receiving, by the terminal communicating with the network device according to the primary numerology type, an indication from the network device of a resource comprising at least one of a time resource and a frequency resource associated with the indicator (the UE receives a resource index associated with the indicator, see Nam, paragraphs [242-247, 270, 278], provisional, pages 39, 46, 48, 50); and
transmitting or receiving, by the terminal, a signal on the resource, according to the indication, by using the secondary numerology type; or transmitting or receiving, by the terminal, a signal on the resource, according to the indication (the UE communicates with the base station using the resources associated with the resource index associated with the indicator, paragraphs [240-247, 252, 260-261], provisional, pages 41-43, 47-48).
Regarding claim 26, Nam further teaches recovering, by the terminal, control channel information from the network device using one or both of the primary numerology type and the secondary numerology type (using at least the default numerology to recover the alternative OFDM numerology configuration carried on a control channel, i.e. PDSCH, paragraphs [234, 241-242, 258], provisional, pages 37, 39-40, 43).
Regarding claim 37, Abedini further teaches a non-transitory computer readable storage medium (a memory, paragraph [36] and Fig. 5-6), comprising a computer program, which when executed by a computer, causes the computer to perform a method according to any one of claims 21-26 (the memory comprises a programming data which when executed by a computer cause the computer to perform a method, paragraphs [42, 57, 61, 105, 106, 113, 114] and provisional 62/379,697, paragraphs [24, 40, 44]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of a non-transitory computer readable storage medium, comprising a computer program, which when executed by a computer, causes the computer to perform a method according to any one of claims 21-26 as taught by Abedini, with the teachings of Nam, for a purpose of simply using the non-transitory computer readable storage medium and the computer to perform the method (see Abedini, paragraphs [42, 57, 61, 105, 106, 113, 114] and provisional 62/379,697, paragraphs [24, 40, 44]).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0201968 A1 to Nam et al. (hereafter refers as Nam) in view of US 2018/0063835 A1 to Abedini et al. (hereafter refers as Abedini) as applied to claims above, and further in view of US 2018/0041948 A1 to Chou et al. (hereafter refers as Chou).
Regarding claim 23, the combination of Nam and Abedini further teaches wherein the determining the secondary numerology type according to the indicator comprises: 
determining, by the terminal, the secondary numerology type according to the indicator and a mapping relationship between the indicator and the secondary numerology type (the UE determines the alternative/secondary numerology configuration based on the indicator and mapping relationship between the indicator and the secondary numerology type, i.e. bit value used to identify the alternative/secondary numerology configuration, see Nam, paragraphs [241-242, 248] and provisional, pages 37, 40-42).
However, the combination of Nam and Abedini does not explicitly teach that the mapping relationship is “stored”.
Lin teaches determining, by a terminal, a secondary numerology type according to the indicator and a stored mapping (UE stores an RAN profile which including mapping information between each of the numerology types, i.e. PHY configurations, and a corresponding indexing/indicator, paragraphs [36-38, 49, 58, 95, 138], provisional 62/369,847, paragraphs [35-37, 48, 57, 66, 126]) relationship between the indicator and the secondary numerology type (the UE determines a secondary numerology/PHY configuration by using the mapping information and a received index information, paragraphs [52-53, 67, 91-92], provisional 62/369,847, paragraphs [43, 66, 90, 92]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of determining, by a terminal, a secondary numerology type according to the indicator and a stored mapping relationship between the indicator and the secondary numerology types as taught by Chou, with the teachings of combination of Nam and Abedini, for a purpose of reducing signaling overhead and latency by enabling the UE to store the specific values for the numerology types, thus the UE is able to determine the secondary numerology type using index information/specific value from the configuration word without requiring additional numerology information (see Chou, paragraphs [45, 53], provisional 62/369,847, paragraphs [27, 44, 52, 107]).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0201968 A1 to Nam et al. (hereafter refers as Nam) in view of US 2018/0063835 A1 to Abedini et al. (hereafter refers as Abedini) as applied to claims above, and further in view of US 2009/0298498 A1 to Pisut et al. (hereafter refers as Pisut).
Regarding claim 25, the combination of Nam and Abedini further teaches receiving, by the terminal, a resource identifier associated with the indicator (the UE receives resource index associated with the indicator, see Nam, paragraphs [242-247, 270, 278], provisional, pages 39, 46, 48, 50).
However, the combination of Nam and Abedini does not explicitly teach “determining, by the terminal, whether the resource identifier matches a stored definition of one or more resource identifiers associated with the terminal device, wherein the resource identifier indicates a single terminal device associated with the network device, or indicates a plurality of terminal devices associated with the network device”.
Pisut teaches determining, by a terminal, whether a resource identifier matches a stored definition of one or more resource identifiers associated with the terminal device (an MS identifies a resource allocation is for itself, when an identification information in the resource allocation matched an identity allocated to the MS, paragraph [64], wherein the allocated identity is stored in each MS’s identification information, paragraphs [46, 60-64]), wherein the resource identifier indicates a single terminal device associated with the network device, or indicates a plurality of terminal devices associated with the network device (wherein the identification information in the resource allocation is indicative of a single terminal, paragraphs [46, 53, 64] and claim 5).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of determining, by the terminal, whether the resource identifier matches a stored definition of one or more resource identifiers associated with the terminal device, wherein the resource identifier indicates a single terminal device associated with the network device, or indicates a plurality of terminal devices associated with the network device as taught by Pisut, with the teachings of combination of Nam and Abedini, for a purpose of increase efficiency in resource allocation  to the UE, by including the resource identifier that matched with the identity in the resource allocation, thus enabling the UE to determine whether the resource allocation is for itself (see Pisut, paragraphs [9, 62-64]).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0201968 A1 to Nam et al. (hereafter refers as Nam) as applied to claims above, and further in view of US 2018/0041948 A1 to Chou et al. (hereafter refers as Chou).
Regarding claim 29, Nam further teaches, wherein the generating the indication information comprises:
generating, by the network device, the indication information according to a selected secondary numerology type and a mapping relationship between the selected secondary numerology type and the indicator (the base station includes the alternative/secondary numerology configuration based on the indicator and mapping relationship between the indicator and the secondary numerology type, i.e. bit value used to identify the alternative/secondary numerology configuration, paragraphs [241-242, 248] and provisional, pages 37, 40-42).
However, Nam does not explicitly teach that the mapping relationship is “stored”.
Lin teaches generating, by the network device, the indication information according to a selected secondary numerology type and a stored mapping relationship (UE stores an RAN profile which including mapping information between each of the numerology types, i.e. PHY configurations, and a corresponding indexing/indicator, wherein the RAN profile is also stored in a base station, paragraphs [36-38, 49, 58, 95, 138], provisional 62/369,847, paragraphs [35-37, 48, 57, 66, 126]) between the selected secondary numerology type and the indicator (the secondary numerology/PHY configuration is identified based on the mapping information and a received index information, paragraphs [52-53, 67, 91-92], provisional 62/369,847, paragraphs [43, 66, 90, 92]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of generating, by the network device, the indication information according to the selected secondary numerology type and a stored mapping relationship between the selected secondary numerology type and the indicator types taught by Chou, with the teachings of Nam, for a purpose of reducing signaling overhead and latency by enabling the UE to store the specific values for the numerology types, thus the UE is able to determine the secondary numerology type using index information/specific value from the configuration word without requiring additional numerology information (see Chou, paragraphs [45, 53], provisional 62/369,847, paragraphs [27, 44, 52, 107]).

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0201968 A1 to Nam et al. (hereafter refers as Nam) as applied to claims above, and further in view of US 2009/0298498 A1 to Pisut et al. (hereafter refers as Pisut).
Regarding claim 31, Nam further teaches transmitting, by the network device to the terminal device, a resource identifier associated with the indicator (the base station transmits resource index associated with the indicator, see Nam, paragraphs [242-247, 270, 278], provisional, pages 39, 46, 48, 50).
However, Nam does not explicitly teach that the resource identifier associated with the indicator is “according to a stored definition of one or more resource identifiers associated with the terminal device, wherein the resource identifier indicates a single terminal associated with a network device or the resource identifier indicates a plurality of terminals associated with the network device”.
Pisut teaches the resource identifier associated with the indicator is according to a stored definition of one or more resource identifiers associated with the terminal device (an MS identifies a resource allocation is for itself, when an identification information in the resource allocation matched an identity allocated to the MS, paragraph [64], wherein the allocated identity is stored in each MS’s identification information, paragraphs [46, 60-64]), wherein the resource identifier indicates a single terminal associated with a network device or the resource identifier indicates a plurality of terminals associated with the network device (wherein the identification information in the resource allocation is indicative of a single terminal, paragraphs [46, 53, 64] and claim 5).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of the resource identifier associated with the indicator is according to a stored definition of one or more resource identifiers associated with the terminal device, wherein the resource identifier indicates a single terminal associated with a network device or the resource identifier indicates a plurality of terminals associated with the network device as taught by Pisut, with the teachings of Nam, for a purpose of increase efficiency in resource allocation  to the UE, by including the resource identifier that matched with the identity in the resource allocation, thus enabling the UE to determine whether the resource allocation is for itself (see Pisut, paragraphs [9, 62-64]).

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0201968 A1 to Nam et al. (hereafter refers as Nam) as applied to claims above, and further in view of US 2016/0269135 A1 to Jiang et al. (hereafter refers as Jiang).
Regarding claim 38, Nam further teaches a computer to perform a method according to any one of claims 27-32 (the UE is configured to perform the method of at least one of claims 27-32, paragraphs [197-198, 229-233, 241-242], provisional, pages 35-37, 40-43).
However, Nam does not explicitly teach “non-transitory computer program product, which when executed by a computer, causes the computer to perform a method”.
Jiang teaches a non-transitory computer readable storage medium (a memory, paragraph [36] and Fig. 5-6), comprising a computer program, which when executed by a computer, causes the computer to perform a method (the memory comprises a programming data which when executed by a computer cause the computer to perform a method, paragraphs [36-37]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of non-transitory computer readable storage medium comprising a computer program, which when executed by a computer, causes the computer to perform a method as taught by Jiang, with the teachings of Nam, for a purpose of simply using the non-transitory computer readable storage medium and the computer to perform the method (see Jiang, paragraphs [36-37]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2010/0290405 A1 discloses transmitting resource ID corresponding to a device ID, thus a user device is able to identify the resource ID allocated to it (paragraphs [31, 95, 106, and 123]).
US 2019/0159178 A1 discloses determining a basic parameter set/numerology based on DCI format (paragraphs [118-124] and Fig. 2).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG B. HUYNH whose telephone number is (571)270-7642. The examiner can normally be reached M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N. Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG B HUYNH/Primary Examiner, Art Unit 2469                                                                                                                                                                                                        May 21, 2022